DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 & 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 9, 10, 13, 15 & 16 of U.S. Patent No. 11,043,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,043,755 teach all the limitations of claims 1-8 & 11-19 as shown below:
Instant Application
U.S. Patent No. 11,043,755
1. An antenna array, comprising:
a plurality of reflectors grouped into sections, each of the sections being arranged in a shaped configuration; and
a plurality of groups of antenna elements, each of the groups being mounted on a corresponding one of the plurality of reflectors;
wherein the shaped configuration of each of the sections varies in accordance with at least one of a predetermined number of frequency bands in the antenna array, a bandwidth of the antenna array, or the size of the antenna array.
2. The antenna array as claimed in claim 1, wherein at least two of the sections are provided, and the sections are adjacent one another.
4. The antenna array as claimed in claim 2, wherein each of the sections has a shaped configuration different from one another. (Different shaped configuration by virtue of being configured for different frequency bands of operation).
11. An antenna array, comprising:
a plurality of reflectors grouped into sections, each of the sections being arranged in a shaped configuration; and
a plurality of groups of antenna elements, each of the groups being mounted on a corresponding one of the plurality of reflectors;
wherein each of the sections varies in accordance with a number, configuration, and type of the antenna elements.
12. The antenna array as claimed in claim 11, wherein the antenna array includes multiple different sized antenna elements among the plurality of groups of antenna elements such that the antenna array is operable over multiple frequency ranges.
13. The antenna array as claimed in claim 12, wherein at least two of the sections are provided, and the sections are adjacent one another.
15. The antenna array as claimed in claim 13, wherein each of the sections has a shaped configuration different from one another. (Different shaped configuration by virtue of being configured for different frequency bands of operation).
1. An antenna array, comprising:
a first plurality of reflectors, each of the first plurality of reflectors having a face, a first edge and a second edge, wherein the first edge of each of the first plurality of reflectors is coupled to the second edge of another of the first plurality of reflectors;
a first plurality of antenna elements arranged on the face of at least one of the first plurality of reflectors, the first plurality of antenna elements configured to radiate within a first frequency band;
a second plurality of reflectors, the second plurality of reflectors mounted to an end of the first plurality of reflectors;
a second plurality of antenna elements arranged on a face of at least one of the second plurality of reflectors, the second plurality of antenna elements configured to radiate within a second frequency band different than the first frequency band;
a third plurality of reflectors, the third plurality of reflectors being mounted on the array such that the third plurality of reflectors are between the first plurality of reflectors and a base plate of the antenna array;
a third plurality of antenna elements, the third plurality of antenna elements being arranged on the face of at least one of the third plurality of reflectors, the third plurality of antenna elements being configured to radiate within a third frequency band different than the first frequency band and the second frequency band;
wherein
the first plurality of antenna elements and the second plurality of antenna elements are at a first level of the antenna array and the third plurality of antenna elements are at a second level of the antenna array, the first level being different from the second level and the second level being between the first level and the base plate of the antenna array;
a boresight of said second plurality of antenna elements is at an angle from a boresight of the third plurality of antenna elements.
5. The antenna array as claimed in claim 2, wherein each of the sections has a shaped configuration selected from a group consisting of a triangle formation, a square formation, a pentagonal formation, and a hexagonal formation.
16. The antenna array as claimed in claim 13, wherein each of the sections has a shaped configuration selected from a group consisting of a triangle formation, a square formation, a pentagonal formation, and a hexagonal formation.
2. The antenna array according to claim 1, wherein the first plurality of reflectors comprises six reflectors arranged in a hexagonal pattern.
3. The antenna array according to claim 1, wherein the first plurality of reflectors comprises three reflectors arranged in a triangular pattern.
6. The antenna array as claimed in claim 2, wherein each of the reflectors has a width based upon size of the antenna elements mounted thereon.
7. The antenna array as claimed in claim 2, wherein a size of each of the reflectors is based upon a frequency range of the antenna elements mounted thereon.
17. The antenna array as claimed in claim 13, wherein each of the reflectors has a width based upon size of the antenna elements mounted thereon.
18. The antenna array as claimed in 13, wherein a size of each of the reflectors is based upon the frequency range of the antenna elements mounted thereon.
9. The antenna array according to claim 1, wherein a width of each of the first plurality of reflectors is based upon the first frequency band of the first plurality of antenna elements.
10. The antenna array according to claim 1, wherein a width of each of the second plurality of reflectors is based upon one of the first, the second, or the third frequency bands.
8. The antenna array as claimed in claim 2, wherein each of the antenna elements is selected from a group consisting of dipole antennas, monopole antennas, patch antennas, folded dipole antennas, and any combination thereof.
19. The antenna array as claimed in claim 13, wherein each of the antenna elements is selected from a group consisting of dipole antennas, monopole antennas, patch antennas, folded dipole antennas, and any combination thereof.
13. The antenna array according to claim 1, wherein the first plurality of antenna elements comprises a first plurality of dual-polarized dipole antennas, the second plurality of antenna elements comprises a second plurality of dual-polarized dipole antennas, and the third plurality of antenna elements comprises a third plurality of dual-polarized dipole antennas.
1. An antenna array, comprising:
a plurality of reflectors grouped into sections, each of the sections being arranged in a shaped configuration; and
a plurality of groups of antenna elements, each of the groups being mounted on a corresponding one of the plurality of reflectors;
wherein the shaped configuration of each of the sections varies in accordance with at least one of a predetermined number of frequency bands in the antenna array, a bandwidth of the antenna array, or the size of the antenna array.
2. The antenna array as claimed in claim 1, wherein at least two of the sections are provided, and the sections are adjacent one another.
4. The antenna array as claimed in claim 2, wherein each of the sections has a shaped configuration different from one another. (Different shaped configuration by virtue of being configured for different frequency bands of operation).
11. An antenna array, comprising:
a plurality of reflectors grouped into sections, each of the sections being arranged in a shaped configuration; and
a plurality of groups of antenna elements, each of the groups being mounted on a corresponding one of the plurality of reflectors;
wherein each of the sections varies in accordance with a number, configuration, and type of the antenna elements.
12. The antenna array as claimed in claim 11, wherein the antenna array includes multiple different sized antenna elements among the plurality of groups of antenna elements such that the antenna array is operable over multiple frequency ranges.
13. The antenna array as claimed in claim 12, wherein at least two of the sections are provided, and the sections are adjacent one another.
15. The antenna array as claimed in claim 13, wherein each of the sections has a shaped configuration different from one another. (Different shaped configuration by virtue of being configured for different frequency bands of operation).
15. An antenna array, comprising:
a first plurality of reflectors arranged in a first shape, the shape comprising at least two faces and at least two edges;
a first plurality of dipole antennas arranged on the at least two faces of the first plurality of reflectors, the first plurality of dipole antennas configured to radiate within a first frequency band;
a second plurality of reflectors arranged at the at least two edges of the first plurality of reflectors;
a second plurality of dipole antennas arranged on a face of at least one of the second plurality of reflectors, the second plurality of dipole antennas being configured to radiate within a second frequency band different than the first frequency band;
a third plurality of reflectors arranged in a second shape, the second shape comprising at least two faces and at least two edges;
a third plurality of dipole antennas arranged on a face of at least one of the third plurality of reflectors, the third plurality of dipole antennas configured to radiate within a third frequency band different than the first frequency band and the second frequency band;
wherein
the first plurality of antenna elements and the second plurality of antenna elements are at a first level of the antenna array and the third plurality of antenna elements are at a second level of the antenna array, the first level being different from the second level and the second level being between the first level and a base plate of the antenna array;
a boresight of said second plurality of antenna elements is at an angle from a boresight of the third plurality of antenna elements.


	Regarding Claims 3 & 14, claims 1 & 15 of U.S. Patent No. 11,043,755 teach all the limitations of except wherein each of the sections has a shaped configuration identical to one another.
	In this particular case, having the shaped configuration of the sections being identical to one another results in the elements being the same size, therefore operating in the same frequency band.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the shaped configuration of the sections being identical to one another as a result effect in order to operate in the same frequency band.
Claims 9, 10, 20 & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 15 of U.S. Patent No. 11,043,755 in view of Jan et al. US Patent Application Publication 2015/0256213 (cited by applicant).
Regarding Claims 9 & 20, claims 1 & 15 of U.S. Patent No. 11,043,755 teach all the limitations of except wherein each plurality of reflectors is arranged in a regular shape.
However, Jan et al. teaches wherein each plurality of reflectors is arranged in a regular shape (Fig. 4A).
In this particular case, providing each plurality of reflectors arranged in a regular shape is common and well known in the art as evident by Jan et al. in order to operate the antenna system in an omnidirectional mode (Par. 0006).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide each plurality of reflectors arranged in a regular shape based on the teachings of Jan et al. as a result effect in order to operate the antenna system in an omnidirectional mode.
Regarding Claims 10 & 21, claims 1 & 15 of U.S. Patent No. 11,043,755 teach all the limitations of except wherein each plurality of reflectors is arranged in an irregular shape.
However, Jan et al. teaches wherein each plurality of reflectors is arranged in an irregular shape (Fig. 7A).
In this particular case, providing each plurality of reflectors arranged in a regular shape is common and well known in the art as evident by Jan et al. in order to operate the antenna system in a directional mode (Par. 0006, 0040).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide each plurality of reflectors arranged in an irregular shape based on the teachings of Jan et al. as a result effect in order to operate the antenna system in a directional mode.
Claims 1-8 & 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4 9-12 & 18 of U.S. Patent No. 11,043,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,038,286 teach all the limitations of claims 1-8 & 11-19 as shown below:
Instant Application
U.S. Patent No. 11,038,286
1. An antenna array, comprising:
a plurality of reflectors grouped into sections, each of the sections being arranged in a shaped configuration; and
a plurality of groups of antenna elements, each of the groups being mounted on a corresponding one of the plurality of reflectors;
wherein the shaped configuration of each of the sections varies in accordance with at least one of a predetermined number of frequency bands in the antenna array, a bandwidth of the antenna array, or the size of the antenna array.
2. The antenna array as claimed in claim 1, wherein at least two of the sections are provided, and the sections are adjacent one another.
4. The antenna array as claimed in claim 2, wherein each of the sections has a shaped configuration different from one another. (Different shaped configuration by virtue of being configured for different frequency bands of operation).
11. An antenna array, comprising:
a plurality of reflectors grouped into sections, each of the sections being arranged in a shaped configuration; and
a plurality of groups of antenna elements, each of the groups being mounted on a corresponding one of the plurality of reflectors;
wherein each of the sections varies in accordance with a number, configuration, and type of the antenna elements.
12. The antenna array as claimed in claim 11, wherein the antenna array includes multiple different sized antenna elements among the plurality of groups of antenna elements such that the antenna array is operable over multiple frequency ranges.
13. The antenna array as claimed in claim 12, wherein at least two of the sections are provided, and the sections are adjacent one another.
15. The antenna array as claimed in claim 13, wherein each of the sections has a shaped configuration different from one another. (Different shaped configuration by virtue of being configured for different frequency bands of operation).
1. An antenna array, comprising:
a first plurality of reflectors, each of the first plurality of reflectors having a face, a first edge and a second edge, wherein the first edge of each of the first plurality of reflectors is coupled to the second edge of another of the first plurality of reflectors;
a first plurality of antenna elements arranged on the face of at least one of the first plurality of reflectors, the first plurality of antenna elements configured to radiate within a first frequency band;
a second plurality of antenna elements arranged at a corner of at least two of the first plurality of reflectors, the corner comprising an area where the first edge of one of the first plurality of reflectors is coupled to the second edge of another one of the first plurality of reflectors, the second plurality of antenna elements configured to radiate within a second frequency band different than the first frequency band;
a second plurality of reflectors, the second plurality of reflectors mounted to an end of the first plurality of reflectors;
a third plurality of antenna elements arranged on a face of at least one of the second plurality of reflectors, the third plurality of antenna elements configured to radiate within a third frequency band different than the first frequency band and the second frequency band; and
wherein the first plurality of antenna elements are interleaved with the second plurality of antenna elements in both azimuth and elevation planes of the antenna array.
5. The antenna array as claimed in claim 2, wherein each of the sections has a shaped configuration selected from a group consisting of a triangle formation, a square formation, a pentagonal formation, and a hexagonal formation.
16. The antenna array as claimed in claim 13, wherein each of the sections has a shaped configuration selected from a group consisting of a triangle formation, a square formation, a pentagonal formation, and a hexagonal formation.
4. The antenna array according to claim 1, wherein the first plurality of reflectors comprises six reflectors arranged in a hexagonal pattern.
7. The antenna array according to claim 1, wherein the second plurality of reflectors comprises three reflectors arranged in a triangular pattern.
6. The antenna array as claimed in claim 2, wherein each of the reflectors has a width based upon size of the antenna elements mounted thereon.
7. The antenna array as claimed in claim 2, wherein a size of each of the reflectors is based upon a frequency range of the antenna elements mounted thereon.
17. The antenna array as claimed in claim 13, wherein each of the reflectors has a width based upon size of the antenna elements mounted thereon.
18. The antenna array as claimed in 13, wherein a size of each of the reflectors is based upon the frequency range of the antenna elements mounted thereon.
9. The antenna array according to claim 1, wherein a width of each of the first plurality of reflectors is based upon the first frequency band of the first plurality of antenna elements.
10. The antenna array according to claim 1, wherein a width of each of the second plurality of reflectors is based upon the third frequency band of the third plurality of antenna elements.
8. The antenna array as claimed in claim 2, wherein each of the antenna elements is selected from a group consisting of dipole antennas, monopole antennas, patch antennas, folded dipole antennas, and any combination thereof.
19. The antenna array as claimed in claim 13, wherein each of the antenna elements is selected from a group consisting of dipole antennas, monopole antennas, patch antennas, folded dipole antennas, and any combination thereof.
11. The antenna array according to claim 1, wherein the first plurality of antenna elements comprises a first plurality of dual-polarized dipole antennas, the second plurality of antenna elements comprises a second plurality of dual-polarized dipole antennas, and the third plurality of antenna elements comprises a third plurality of dual-polarized dipole antennas.
1. An antenna array, comprising:
a plurality of reflectors grouped into sections, each of the sections being arranged in a shaped configuration; and
a plurality of groups of antenna elements, each of the groups being mounted on a corresponding one of the plurality of reflectors;
wherein the shaped configuration of each of the sections varies in accordance with at least one of a predetermined number of frequency bands in the antenna array, a bandwidth of the antenna array, or the size of the antenna array.
11. An antenna array, comprising:
a plurality of reflectors grouped into sections, each of the sections being arranged in a shaped configuration; and
a plurality of groups of antenna elements, each of the groups being mounted on a corresponding one of the plurality of reflectors;
wherein each of the sections varies in accordance with a number, configuration, and type of the antenna elements.
12. The antenna array as claimed in claim 11, wherein the antenna array includes multiple different sized antenna elements among the plurality of groups of antenna elements such that the antenna array is operable over multiple frequency ranges.
12. An antenna array, comprising:
a first plurality of reflectors arranged in a first shape, the shape comprising at least two faces and at least two edges;
a first plurality of dipole antennas arranged on the at least two faces of the first plurality of reflectors, the first plurality of dipole antennas configured to radiate within a first frequency band;
a second plurality of dipole antennas arranged at the at least two edges of the first plurality of reflectors, the second plurality of dipole antennas configured to radiate within a second frequency band different than the first frequency band;
a second plurality of reflectors arranged in a second shape, the second shape comprising at least two faces and at least two edges;
a third plurality of dipole antennas arranged on a face of at least one of the second plurality of reflectors, the third plurality of dipole antennas configured to radiate within a third frequency band different than the first frequency band and the second frequency band; and
wherein the first plurality of dipole antennas are interleaved with the second plurality of dipole antennas in both azimuth and elevation planes of the antenna array.
2. The antenna array as claimed in claim 1, wherein at least two of the sections are provided, and the sections are adjacent one another.
4. The antenna array as claimed in claim 2, wherein each of the sections has a shaped configuration different from one another. (Different shaped configuration by virtue of being configured for different frequency bands of operation).
13. The antenna array as claimed in claim 12, wherein at least two of the sections are provided, and the sections are adjacent one another.
15. The antenna array as claimed in claim 13, wherein each of the sections has a shaped configuration different from one another. (Different shaped configuration by virtue of being configured for different frequency bands of operation).
18. The antenna array according to claim 12, further comprising a mounting plate, the mounting plate coupling the second plurality of reflectors to the first plurality of reflectors.


Regarding Claims 3 & 14, claims 1, 12 & 18 of U.S. Patent No. 11,038,286 teach all the limitations of except wherein each of the sections has a shaped configuration identical to one another.
	In this particular case, having the shaped configuration of the sections being identical to one another results in the elements being the same size, therefore operating in the same frequency band.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the shaped configuration of the sections being identical to one another as a result effect in order to operate in the same frequency band.
Claims 9, 10, 20 & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 & 18 of U.S. Patent No. 11,038,286 in view of Jan et al. US Patent Application Publication 2015/0256213 (cited by applicant).
Regarding Claims 9 & 20, claims 1, 12 & 18 of U.S. Patent No. 11,038,286 teach all the limitations of except wherein each plurality of reflectors is arranged in a regular shape.
However, Jan et al. teaches wherein each plurality of reflectors is arranged in a regular shape (Fig. 4A).
In this particular case, providing each plurality of reflectors arranged in a regular shape is common and well known in the art as evident by Jan et al. in order to operate the antenna system in an omnidirectional mode (Par. 0006).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide each plurality of reflectors arranged in a regular shape based on the teachings of Jan et al. as a result effect in order to operate the antenna system in an omnidirectional mode.
Regarding Claims 10 & 21, claims 1 & 15 of U.S. Patent No. 11,038,286 teach all the limitations of except wherein each plurality of reflectors is arranged in an irregular shape.
However, Jan et al. teaches wherein each plurality of reflectors is arranged in an irregular shape (Fig. 7A).
In this particular case, providing each plurality of reflectors arranged in a regular shape is common and well known in the art as evident by Jan et al. in order to operate the antenna system in a directional mode (Par. 0006, 0040).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide each plurality of reflectors arranged in an irregular shape based on the teachings of Jan et al. as a result effect in order to operate the antenna system in a directional mode.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan et al. US Patent Application Publication 2015/0256213 (cited by applicant).
Regarding Claim 1, Jan et al. teaches an antenna array (Figs. 4A, 6A-C, 7A-D), comprising: 
a plurality of reflectors grouped into sections (reflection terminals Par. 0035 shown by directions D1-D4 Figs. 4A, 6A-C, 7A-D), each of the sections being arranged in a shaped configuration (Figs. 4A, 6A-C, 7A-D); and 
a plurality of groups of antenna elements (620a-c Fig. 4B Par. 0039), each of the groups being mounted on a corresponding one of the plurality of reflectors (Figs. 4A, 6A-C, 7A-D); 
wherein the shaped configuration of each of the sections varies in accordance with at least one of a predetermined number of frequency bands in the antenna array (Par. 0039), a bandwidth of the antenna array (Par. 0039), or the size of the antenna array (Figs. 6B, 6C).
Regarding Claim 2, Jan et al. teaches wherein at least two of the sections are provided, and the sections are adjacent one another (Fig. 6B).
Regarding Claim 3, Jan et al. teaches wherein each of the sections has a shaped configuration identical to one another (Fig. 6B).
Regarding Claim 4, Jan et al. teaches wherein each of the sections has a shaped configuration different from one another (Figs. 6B, 6C).
Regarding Claim 5, Jan et al. teaches wherein each of the sections has a shaped configuration selected from a group consisting of a hexagonal formation (Fig. 6C).
Regarding Claim 6, Jan et al. teaches wherein each of the reflectors has a width based upon size of the antenna elements mounted thereon (Figs. 6B, 6C).
Regarding Claim 7, Jan et al. teaches wherein a size of each of the reflectors is based upon a frequency range of the antenna elements mounted thereon (Par. 0039 Figs. 6B, 6C).
Regarding Claim 8, Jan et al. teaches wherein each of the antenna elements is selected from a group consisting of dipole antennas, monopole antennas, patch antennas, folded dipole antennas, and any combination thereof (Par. 0031, 0035).
Regarding Claim 9, Jan et al. teaches wherein each plurality of reflectors is arranged in a regular shape (Figs. 6B, 6C).
Regarding Claim 10, Jan et al. teaches wherein each plurality of reflectors is arranged in an irregular shape (Figs. 7A, 7B).
Regarding Claim 11, Jan et al. teaches an antenna array (Figs. 4A, 6A-C, 7A-D), comprising: 
a plurality of reflectors grouped into sections (reflection terminals Par. 0035 shown by directions D1-D4 Figs. 4A, 6A-C, 7A-D), each of the sections being arranged in a shaped configuration (Figs. 4A, 6A-C, 7A-D); and 
a plurality of groups of antenna elements (620a-c Fig. 4B Par. 0039), each of the groups being mounted on a corresponding one of the plurality of reflectors (Figs. 4A, 6A-C, 7A-D); 
wherein each of the sections varies in accordance with a number, configuration, and type of the antenna elements (620’, 620’’, 620’’’ Fig. 6B Par. 0039).
Regarding Claim 12, Jan et al. teaches wherein the antenna array includes multiple different sized antenna elements among the plurality of groups of antenna elements such that the antenna array is operable over multiple frequency ranges (Par. 0039).
Regarding Claim 13, Jan et al. teaches wherein at least two of the sections are provided, and the sections are adjacent one another (Figs. 6A-C).
Regarding Claim 14, Jan et al. teaches wherein each of the sections has a shaped configuration identical to one another (Figs. 6A-C).
Regarding Claim 15, Jan et al. teaches wherein each of the sections has a shaped configuration different from one another (Figs. 6A-C).
Regarding Claim 16, Jan et al. teaches wherein each of the sections has a shaped configuration selected from a group consisting of a hexagonal formation (Fig. 6C).
Regarding Claim 17, Jan et al. teaches wherein each of the reflectors has a width based upon size of the antenna elements mounted thereon (Par. 0039 Figs. 6B, 6C).
Regarding Claim 18, Jan et al. teaches wherein a size of each of the reflectors is based upon the frequency range of the antenna elements mounted thereon (Par. 0039 Figs. 6B, 6C).
Regarding Claim 19, Jan et al. teaches wherein each of the antenna elements is selected from a group consisting of dipole antennas, monopole antennas, patch antennas, folded dipole antennas, and any combination thereof (Par. 0031, 0035).
Regarding Claim 20, Jan et al. teaches wherein each plurality of reflectors is arranged in a regular shape (Figs. 6B, 6C).
Regarding Claim 21, Jan et al. teaches wherein each plurality of reflectors is arranged in an irregular shape (Figs. 7A, 7B).
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845